IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00303-CR

RODRICK E. HARRIS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 2017-63-C2


                          MEMORANDUM OPINION


      Appellant, Rodrick Eugene Harris, attempts to appeal from the trial court’s oral

ruling denying his motion for continuance based on allegedly withheld discovery in this

criminal matter. Attached to his pro se “Notice of Interlocutory Appeal,” Harris included

his pro se written motion for continuance filed on August 23, 2019, as well as excerpts

from a transcript involving pre-trial matters, the docket sheet, and a letter from an

investigator pertaining to the redaction and disclosure of phone records. None of these
documents reflect any ruling from the trial court on Harris’s motion for continuance. In

any event, the State has responded by filing a motion to dismiss this appeal for lack of

appellate jurisdiction.

        The right to appeal in a criminal case is a statutorily-created right. TEX. CODE CRIM.

PROC. ANN. art. 44.02 (West 2018); Bayless v. State, 91 S.W.3d 801, 805 (Tex. Crim. App.

2002). Generally, a criminal defendant may only appeal from a final judgment. State v.

Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990). The courts of appeals do not have

jurisdiction to review interlocutory orders in a criminal appeal absent express statutory

authority. See Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008) (noting that

the standard for determining jurisdiction in a criminal case is not whether the appeal is

precluded by law, but whether the appeal is authorized by law); Apolinar v. State, 820
S.W.2d 792, 794 (Tex. Crim. App. 1991) (holding that courts of appeals do not have

jurisdiction to review interlocutory orders absent express statutory authority); see also

Everett v. State, 91 S.W.3d 386, 386 (Tex. App.—Waco 2002, no pet.) (mem. op.) (per

curiam) (stating that this Court has jurisdiction over criminal appeals only when

expressly granted by law). The granting or denial of a motion for continuance is not a

separately appealable order. See Apolinar, 820 S.W.2d at 794; see also Parker v. State, No.

01-16-00137-CR, 2016 Tex. App. LEXIS 11056, at *1 (Tex. App.—Houston [1st Dist.] Oct.

11, 2016, no pet.) (mem. op., not designated for publication) (dismissing for want of




Harris v. State                                                                         Page 2
jurisdiction a defendant’s appeal from a trial court’s grant of the State’s motion for

continuance).

        Accordingly, we grant the State’s motion and hereby dismiss this appeal for want

of jurisdiction. See TEX. R. APP. P. 43.2(f); Abbott, 271 S.W.3d at 696-97; Apolinar, 820
S.W.2d at 794; Everett, 91 S.W.3d at 286; see also Parker, 2016 Tex. App. LEXIS 11056, at *1.




                                                  JOHN E. NEILL
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted and appeal dismissed
Opinion delivered and filed September 18, 2019
Do not publish
[CR25]




Harris v. State                                                                        Page 3